Citation Nr: 1749288	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-31 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably (0 percent) disabling prior to January 4, 2017, and 10 percent disabling thereafter.  


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The February 2011 rating decision on appeal granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, and a January 2017 rating decision increased this rating to 10 percent, effective from January 4, 2017.

While the Veteran initially requested to participate in a Board hearing, he later withdrew his request, as reflected in a September 2017 statement of record.  


FINDING OF FACT

In a statement received September 2017, prior to the promulgation of a decision in this appeal, the Veteran, through his duly-appointed representative, requested to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in September 2017, the Veteran, through his duly-appointed representative, withdrew this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


